Citation Nr: 0509312	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back strain.

2.  Entitlement to an increased evaluation for residuals of a 
head injury, with migraine headaches, currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased evaluation for neck 
(cervical) strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in November 2002 and April 2003.

The Board is aware that the veteran's Substantive Appeal was 
received in June 2003, more than 60 days following the 
issuance of Statements of the Case addressing the issues on 
appeal in March 2003.  The veteran, however, notified the RO 
that his response was late on account of the RO's mailings 
being delivered to the wrong mailbox by accident.  The RO 
accepted this explanation as good cause for the submission of 
the Substantive Appeal after the conclusion of the 60 day 
period, and the Board is in agreement with the RO on this 
matter.  See 38 C.F.R. §§ 20.302, 20.303 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the veteran's claims file, including 
the transcript of his January 2005 VA Video Conference 
hearing, and finds that additional development by the RO is 
needed prior to Board action on his claims.

First, during his January 2005 hearing, the veteran indicated 
that he had been treated for his service-connected disorders 
by Elizabeth Erickson, a private physician.  He suggested 
that he would try to get records from Dr. Erickson, but the 
only medical evidence that the Board has subsequently 
received consists of additional VA treatment records.  
Accordingly, efforts need to be made to retrieve records of 
treatment from Dr. Erickson.  38 U.S.C.A. § 5103A(b) (West 
2002).

Second, the veteran indicated that his service-connected 
disorders were now more severely disabling than his most 
recent VA examinations, from September 2003, revealed.  In 
this regard, the Board notes that, in December 2004, the 
veteran told a VA doctor that his neck and back pain had 
increased beginning two months earlier.  Moreover, during his 
hearing, the veteran stated that his migraine headaches had 
worsened to such an extent that he regularly had to lie down 
for half a day or more.  In situations such as this, where a 
veteran asserts that the service-connected disabilities in 
question have undergone an increase in severity since the 
time of his last examinations, the recent VA examination 
reports are not considered to be adequate.  See VAOPGCPREC 
11-95 (April 7, 1995).  Therefore, a new VA examination 
addressing the nature and extent of the veteran's disorders 
is needed.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After obtaining full address 
information and a signed release form, 
efforts should be made to contact Dr. 
Erickson and to obtain all records of 
treatment of the veteran.  All records 
obtained by the RO must be added to the 
claims file.  If the search for such 
records has negative results, this should 
be indicated in the claims file.

2.  The veteran should then be afforded a 
VA examination, with an appropriate 
examiner, to address his low back and 
neck disorders and his residuals of a 
head injury, with migraine headaches.  

The examiner should review the claims 
file in conjunction with the examination, 
and indicate in his report that the 
claims file was reviewed.  

As to the veteran's low back and neck 
disorders, the examiner should conduct 
range of motion testing and comment on 
the presence and extent of any ankylosis, 
painful motion, and functional loss due 
to pain, fatigability, or incoordination, 
or weakness shown on examination.  

As to the veteran's migraine headaches, 
the examiner should comment on the 
frequency, duration, and effects of any 
prostrating attacks resulting from this 
disorder.  

All opinions and conclusions expressed by 
the examiner should be supported by a 
complete rationale in a typewritten 
report.

3.  Then, the veteran's claims of 
entitlement to a higher initial 
evaluation for chronic low back strain; 
entitlement to an increased evaluation 
for residuals of a head injury, with 
migraine headaches; and entitlement to an 
increased evaluation for neck (cervical) 
strain should be readjudicated.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


